 1

 2

 3

 4

 5
         THE HONORABLE JUDGE MARSHA J. PECHMAN
 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
11                                         AT SEATTLE
12       THE TULALIP TRIBES, et al.,                    )
13                                                      )   Case No. 2:17-cv-652-MJP
                               Plaintiffs,              )
14                                                      )
                v.                                      )   STIPULATED MOTION FOR
15                                                      )   VOLUNTARY DISMISSAL WITHOUT
         KEVIN K. McALEENAN, 1 et al.,                  )   PREJUDICE
16
                                                        )
17                             Defendants.              )
                                                        )
18                                                      )
                                                        )
19

20

21

22

23

24

25

26

27   1
         The current officeholders are substituted as defendants. See Fed. R. Civ. P. 25(d).
28
 1          The Court stayed this case on December 20, 2018 pursuant to the parties’ stipulated
 2 motion. ECF 41. Pursuant to Paragraph 7 of the parties’ stipulation (ECF 41) and Fed. R. Civ.

 3
     P. 41(a)(1)(A)(ii), Plaintiffs The Tulalip Tribes and Suquamish Tribe, and Federal Defendants
 4
     United States Coast Guard, et al., (collectively, “the Parties”) hereby stipulate to the voluntary
 5
     dismissal of this action without prejudice.
 6

 7          In order to provide time for the parties to confer in an attempt to resolve Plaintiffs’

 8 request for attorneys’ fees and costs under 16 U.S.C. § 1540 (g)(4) without the need to involve

 9 the Court, the parties stipulate that Plaintiffs’ motion for attorneys’ fees and costs will be filed no
10 later than September 30, 2019 in the event efforts to resolve any such claim are not productive.

11
     Accordingly, the parties stipulate and request an order extending the due date for Plaintiffs to file
12
     any such motion until September 30, 2019.
13

14

15          Respectfully submitted this 28th day of June, 2019.

16
     Presented by:
17
      /s/ Stephen D. Mashuda
18
      STEPHEN D. MASHUDA (WSB #36968)
19    KRISTEN L. BOYLES (WSB #23806)
      Earthjustice
20    705 Second Avenue, Suite 203
      Seattle, WA 98104
21    (206) 343-7340 | Phone
      (206) 343-1526 | Fax
22
      smashuda@earthjustice.org
23    kboyles@earthjustice.org

24    BRETTNY HARDY (Pro Hac Vice)
      Earthjustice
25    50 California Street, Suite 500
26    San Francisco, CA 94111
      (415) 217-2142 | Phone
27    bhardy@earthjustice.org

28
     STIPULATED MOTION FOR DISMISSAL
     Case No. 2:17-cv-652-MJP                        -1-
 1
     Attorneys for Plaintiffs, The Tulalip Tribes and The Suquamish Tribe
 2
     ANNETTE L. HAYES
 3
     United States Attorney
 4   BRIAN C. KIPNIS
     Assistant United States Attorney
 5   5220 United States Courthouse
     700 Stewart Street
 6   Seattle, WA 98101-1671
 7   Ph: (206) 553-7970/Fax: (206) 553-4073
     E-mail: brian.kipnis@usdoj.gov
 8
     JEAN E. WILLIAMS, Deputy Assistant Attorney General
 9   SETH M. BARSKY, Section Chief
10      /s/ John H. Martin
11   JOHN H. MARTIN, Trial Attorney
     United States Department of Justice
12   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
13   999 18th St., South Terrace, Ste. 370
     Denver, CO 80202
14   Ph: 303-844-1383/ Fax: 303-844-1350
15   john.h.martin@usdoj.gov
     Attorneys for Defendants
16
     Attorneys for Federal Defendants
17   *Per e-mail authorization
18
19
                                              ORDER
20

21                       PURSUANT TO STIPULATION, IT IS SO ORDERED.

22
     Dated this 9th day of July, 2019.
23

24

25

26                                                      A
                                                        Marsha J. Pechman
27                                                      United States Senior District Judge
28
     STIPULATED MOTION FOR DISMISSAL
     Case No. 2:17-cv-652-MJP                    -2-
 1

 2

 3

 4

 5

 6

 7

 8

 9                                  CERTIFICATE OF SERVICE
10           I hereby certify that on June 28, 2019, I caused the foregoing to be filed and served
11   upon counsel of record via the Court’s CM/ECF filing system, which will send notice of such
12   to all counsel of record.
13

14         June 28, 2019                           /s/ Stephen D. Mashuda
                                                   STEPHEN D. MASHUDA
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATED MOTION FOR DISMISSAL
     Case No. 2:17-cv-652-MJP                      -3-
